DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 08 June, 2022. Claims 1-4, 9, 10, 14, 16-22, 24-26, 50, 52, and 54 are pending in the instant application. Applicants’ election of Group IV (claims 16-22 and 24-26) without traverse is noted. Claims 1-4, 9, 10, 14, 50, 52, and 54 have been withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention. Claims 16-22 and 24-26 are currently under examination.

37 C.F.R. § 1.98
	The information disclosure statements filed 03 June, 2019, and 06 June, 2019, have been placed in the application file and the information referred to therein has been considered. 

37 C.F.R. § 1.84
The drawings filed 03 June, 2019, have been reviewed and are acceptable. Applicant is reminded that the listing of references in the specification (see p. 34) is not a proper information disclosure statement. 37 C.F.R. § 1.98(b) requires a list of all patents, publications, applications, or other information submitted for consideration by the Office, and M.P.E.P. § 609.04(a), subsection I. states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-22 and 24-26 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
Claim 16 is directed toward a method for the serological detection of an antibody to Zika virus in a sample, comprising: a) contacting a sample with a collection of isolated peptides which are strongly reactive with, and specific for antibodies to Zika virus, wherein the peptides comprise amino acid sequences shifted one residue across at least one peptide comprising the amino acid sequence chosen from the group consisting of SEQ ID NOs: 1-13 or combinations thereof, under conditions sufficient to allow the binding of the antibody to the peptide; and b) detecting formation of an antibody-peptide complex comprising said one or more peptides in the collection, wherein formation of the complex is indicative of an antibody to an epitope of a Zika antigen being present in the sample.
	The claims are vague and indefinite for failing to set forth the metes and bounds of the patent protection desired. In particular, the claims fail to clearly set forth the structural characteristics of the peptides employed in the assay. The claims fail to provide any lower or upper limits with respect to peptide size. The only requirement is that the peptide comprise an amino acid sequence that has been “shifted” by one residue across the peptide. For example, peptide 1 comprises the following amino acid sequence: DITWEKDAEXTGNSPRLDVA (aa 1430-1449 of the polyprotein; 1421VDMYIERAGD ITWEKDAEVT GNSPRLDVAL DESGDFSLVE1460). What are the upper and lower limits with respect to peptide length? Should any adjacent sequences be included in the amino acid sequence? Do all the sequences require SEQ ID NO.: 1? Absent further clarification the metes and bounds of the patent protection desired cannot be ascertained. The specification discloses a screening method that utilized nonredundant one-residue overlapping 12-mers to identify a strong immunoreactive epitope (DITWEKDAEXTGNSPRLDVA). Amendment of the claim language to reference a diagnostic assay that employs this specific peptide would be remedial.
	Claim 24 is directed toward a serological antibody detection assay that utilizes samples obtained from cells, cell culture, medium, and compositions used for pharmaceutical development. It is not readily manifest how the claimed assay would detect serological responses in non-serological samples. Typically, serological assays would employ a serum sample obtained from a subject. Thus, the reference to various non-serological samples is confusing.
	
Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-22, 25, and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over Abbink et al. (2016a/b) in view of Stephenson et al. (2015) and Petsch et al. (U.S. Pub. No. 2021/0205434 A1, published 08 July, 2021, and claiming priority to PCT/EP2016/0253398, filed 17 February, 2016; hereinafter referred to as the “‘434 publication”). Claim 16 is directed toward a method for the serological detection of an antibody to Zika virus in a sample, comprising: a) contacting a sample with a collection of isolated peptides which are strongly reactive with, and specific for antibodies to Zika virus, wherein the peptides comprise amino acid sequences shifted one residue across at least one peptide comprising the amino acid sequence chosen from the group consisting of SEQ ID NOs: 1-13 or combinations thereof, under conditions sufficient to allow the binding of the antibody to the peptide; and b) detecting formation of an antibody-peptide complex comprising said one or more peptides in the collection, wherein formation of the complex is indicative of an antibody to an epitope of a Zika antigen being present in the sample.
	Abbink et al. (2016a/b; see pp. 4 and 5 of supplementary materials) disclose the preparation of an IgG antibody peptide microarray to detect ZIKV-specific humoral immune responses. Briefly, microarrays were generated containing 153 overlapping 15 amino acid ZIKV Env peptides. Serum was incubated with the microarrays and antibody binding detected utilizing an anti-human IgG conjugate. Elisa and neutralization assays employing specific polypeptides were also employed. This teaching does not disclose the preparation of microarrays containing overlapping ZIKV polypeptides that provide coverage for the entire proteome (including SEQ ID NO.: 1).
	Stephenson et al. (2015) provides a detailed approach for generating a global HIV-1 peptide microarray that covers the HIV-1 proteome and the majority of HIV-1 sequences (see Methods, 2.1 Generation of peptide library, pp. 106 and 107). A cocktail of HIV-1 sequences with optimal global coverage were identified. The cocktail contained 15-mers that overlapped by a single amino acid. Peptides were immobilized on a solid support and incubated with serum or plasma to assess immunoglobulin binding. This teaching does not disclose the preparation of ZIKV peptide microarrays.
	The ‘434 publication [¶s 0068-0072] provides ZIKV proteins corresponding to C, prM, M, E, NS1, NS2A, NS2B, NS3, NS4A, NS4B, or NS5 from a variety of isolates. In particular, proteins comprising SEQ ID NO.: 1, as well as the other claimed polypeptides, are disclosed (e.g., see SEQ ID NO.: 11). This teaching does not provide a peptide microarray for detecting serological responses.
	However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a ZIKV peptide microarray, as taught by Abbink et al. (2016a/b), that provides coverage across the entire ZIKV proteome, as taught by Stephenson et al. (2015) with respect to HIV-1. Moreover, the ‘434 publication provides a large number of ZIKV isolates comprising proteins containing the claimed polypeptides of SEQ ID NOS.: 1-13. One of ordinary skill in the art would have been motivated to examine serological responses, particularly in humans, to ZIKV (claims 17 and 22). Samples could be obtained from sera or pasmaConcerning claims 25 and 26, peptides are typically immobilized on a solid support for ELISA detection (see Abbink et al. (2016a/b; see pp. 4 and 5 of supplementary materials). Claims 17-19 reference samples from a subject, particularly female. The ‘434 publication clearly teaches that ZIKV infection during pregnancy may lead to microencephaly in newborns [¶ 0004]. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to examine serological responses in humans, particularly pregnant subjects. It would also have been prima facie obvious to one of ordinary skill in the art to examine vaccinated and unvaccinated subjects, to assess their serological response to the virus (claims 20 and 21).

Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272- 0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600. 
	
	Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efsweb-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) Application/Control Number: 17/008,289 Page 12 Art Unit: 1648 system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        
14 June, 2022